Citation Nr: 1038281	
Decision Date: 10/12/10    Archive Date: 10/22/10

DOCKET NO.  04-08 394	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUE

Entitlement to increases in the "staged" ratings (of 50 percent 
prior to November 30, 2007, and 70 percent from that date) 
assigned for the Veteran's posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Virginia A. Girard-Brady, Esq.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. Ishizawar, Associate Counsel
INTRODUCTION

The appellant is a Veteran who served on active duty from June 
1967 to June 1971.  This matter is before the Board of Veterans' 
Appeals (Board) on remand from the United States Court of Appeals 
for Veterans Claims (Court).  The case was originally before the 
Board on appeal from a September 2003 rating decision of the 
Oakland, California Department of Veterans Affairs (VA) Regional 
Office (RO) that granted an increased rating of 30 percent for 
PTSD, effective May 3, 2003.  In March 2005, a videoconference 
was held before the undersigned.  A transcript of the hearing is 
associated with the claims file.  In June 2005, the case was 
remanded for additional development.  Based on the development, 
the RO increased the rating for PTSD to 50 percent, effective 
September 28, 2005.  The Veteran did not disagree with the 
effective date assigned.  In a decision issued in September 2006, 
the Board denied the Veteran's claim of a rating in excess of 50 
percent for his PTSD.  He appealed that decision to the Court.  
In January 2007, the Court vacated the Board's September 2006 
decision and remanded the matter for readjudication consistent 
with instructions outlined in a January 2007 Joint Motion for 
Remand (Joint Motion) by the parties.  In June 2007, the Board 
remanded the case for additional development in accordance with 
the Joint Motion.  Based on the development, a January 2010 
rating decision increased the rating for PTSD to 70 percent, 
effective November 30, 2007.  The Veteran has expressed 
dissatisfaction with the increased "staged" rating, and both 
"stages" of the rating remain on appeal.  AB v. Brown, 6 Vet. 
App. 35 (1993).  The issue has been re-characterized to reflect 
that staged ratings are assigned.


FINDINGS OF FACT

1. Throughout prior to November 30, 2007, the Veteran's PTSD was 
manifested by symptoms no greater than productive of occupational 
and social impairment with reduced reliability and productivity; 
symptoms of PTSD productive of occupational and social impairment 
with deficiencies in most areas are not shown.  

2. From November 30, 2007, the Veteran's PTSD has been manifested 
by symptoms no greater than productive of occupational and social 
impairment with deficiencies in most areas; symptoms of PTSD 
productive of total occupational and social impairment are not 
shown.


CONCLUSION OF LAW

A rating in excess of 50 percent for PTSD prior to November 30, 
2007, and a 100 percent schedular rating from that date are not 
warranted.  38 U.S.C.A. §§ 1155, 5107, 5110 (West 2002 & Supp. 
2009); 38 C.F.R. §§ 3.102, 3.400(o), 4.130, Diagnostic Code 
(Code) 9411 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

A.	Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, in part, describes VA's duties to notify and assist 
claimants in substantiating a claim for VA benefits.  See 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  The VCAA applies 
to the instant claim.  In a claim for increase, the VCAA 
requirement is generic notice, that is, the type of evidence 
needed to substantiate the claim, namely, evidence demonstrating 
a worsening or increase in severity of the disability and the 
effect that worsening has on employment, as well as general 
notice regarding how disability ratings and effective dates are 
assigned.  Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 
2009).

Here, the Veteran was advised of VA's duties to notify and assist 
in the development of his claim prior to its initial 
adjudication.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 
2006).  August 2003 and October 2008 letters explained the 
evidence necessary to substantiate his claim, the evidence VA was 
responsible for providing, and the evidence he was responsible 
for providing.  He has had ample opportunity to 
respond/supplement the record, and has not alleged that notice in 
this case was less than adequate.

The Veteran's pertinent postservice treatment records have been 
secured.  The RO arranged for VA examinations in September 2005, 
in January 2008, and in June 2008.  In June 2007, the Board found 
the September 2005 VA examination report inadequate because the 
examiner failed to address many of the example symptoms provided 
by the rating criteria for determining a level of disability and 
which are usually addressed in a mental status examination.  
Accordingly, the matter was remanded for another VA psychiatric 
examination.  The examiner was asked to comment regarding the 
presence or absence of each listed symptom in the criteria for 
PTSD above 50 percent, and to provide a global assessment of 
functioning (GAF) score with an explanation of the significance 
of the score assigned.  Upon review of the January and June 2008 
VA examination reports, the Board finds that even though these 
questions were not specifically answered, they contain 
sufficiently specific clinical findings and informed discussion 
of the pertinent history and features of the disability on appeal 
to provide probative medical evidence adequate for rating 
purposes, thus there was substantial compliance with the June 
2007 remand instructions.  See Barr v. Nicholson, 21 Vet. App. 
303 (2007) (finding that VA must provide an examination that is 
adequate for rating purposes); see also Dyment v. West, 13 Vet. 
App. 141 (1999) (finding that remand not required under Stegall 
v. West, 11 Vet. App. 268 (1998) where there is substantial 
compliance with the Board's remand instructions).

The Board has also considered the July 2010 allegation/argument 
by the Veteran's attorney that a more contemporaneous VA 
examination is necessary in order to determine the current 
severity of the Veteran's PTSD, as his last examination was in 
July 2008 and his symptoms have worsened since that time.  As 
will be shown via the discussion of the evidence of record below, 
the Board finds that the record as it stands includes adequate 
competent evidence to allow the Board to decide this matter, and 
that no further development of the evidentiary record is 
necessary.  See generally 38 C.F.R. § 3.159(c)(4).  Notably, the 
Veteran's recent VA treatment records have been secured, and show 
that since April 2009, he has not sought individual therapy for 
his PTSD.  He has been examined by VA three times during the 
pendency of the instant claim/appeal; there is nothing in the 
record other than his attorney's unsupported allegation to 
suggest that his psychiatric disability has significantly 
increased in severity since the last of those examinations.  The 
Veteran has not identified any pertinent evidence that remains 
outstanding.  VA's duty to assist is met.  Accordingly, the Board 
will address the merits of the claim.

B.	Factual Background

The Veteran's claim for an increased rating for his PTSD was 
received on May 2, 2003.  He has been assigned a 30 percent 
rating from that date, a 50 percent rating from September 28, 
2005, and a 70 percent rating from November 30, 2007.  As was 
noted in the Introduction, the Veteran does not contend that he 
is entitled to a rating in excess of 30 percent prior to 
September 28, 2005.  He argues that he is entitled to ratings in 
excess of those currently in effect from that date.

On September 28, 2005 VA examination, the Veteran reported that 
ever since his return from the Vietnam War, he has had a 
difficult time readjusting.  He reported that he tended to 
isolate himself and did not have any close friends apart from the 
one friend who lived in Boston.  He slept poorly, startled 
easily, was hypervigilant both in his own home and in public 
places, had intrusive thoughts about Vietnam, and had recurring 
dreams and nightmares.  He also indicated that, recently, his 
nightmares had been getting worse.  He frequently dreamed he was 
fighting and was afraid he was going to hit his wife when 
thrashing around at night.  He reported difficulty dealing with 
anything that reminded him of war, such as television coverage of 
the war in Iraq, and noted that he felt depressed a lot of the 
time.  He also reported having severe episodes of depression 
associated with psychotic features, including hallucinations.  On 
mental status examination, the Veteran appeared his stated age 
and was dressed in his work uniform.  His mood was very anxious, 
he had a fine tremor, his affect was blunted, and his speech was 
soft and monotone.  His thought process was goal-oriented, there 
were no loosening of association or flight of ideation, and he 
denied any hallucinations at that time.  He also denied suicidal 
ideation.  He admitted to intrusive thoughts, but his insight and 
judgment were fair, and he was well-oriented to person, place, 
time, and purpose.  His short- and long-term memory was intact, 
as was his attention span.  PTSD and major depression with 
psychotic features were diagnosed, and a GAF score of 50 was 
assigned.  The examiner opined that the Veteran's depression was 
likely secondary to his PSTD and noted that although he was 
employed, it was getting increasingly harder for him to do his 
work given his PTSD and depression symptoms, as well as his 
tremor.  The examiner stated that the Veteran's social 
relationships suffered because of his symptoms, but there was no 
impairment of thought process or communication, and he was able 
to maintain basic activities of daily living.

September 2005 to October 2008 VA treatment records show 
extensive treatment/ therapy for PTSD, a major depressive 
disorder with psychotic features, alcohol abuse, and a gambling 
addiction.  Common complaints included interrupted sleep with 
nightmares, trembling hands, feelings of paranoia, and having 
flashbacks to Vietnam.  From October 2005 to August 2006, 
treatment records focused on the Veteran's efforts to deal with 
his gambling addiction, the auditory hallucinations that pressed 
him to gamble and then criticized him when he gave into impulse, 
and the suicidal tendencies that followed whenever he lost money 
gambling.  In August 2006, the Veteran switched therapists.  In 
his final session with E.O., a psychology intern, she stated that 
the Veteran's PTSD symptoms had increased slightly over the past 
weeks, and this was likely a reaction to the termination of their 
relationship.  She noted that, overall, the Veteran had a history 
of "stability and high functioning (full-time work for ~30 
years, 14+ years marriage, good family relationships, a few long-
term friendships) despite his mental health condition.  She 
explained that these were signs of resiliency and noted that he 
had "improved tremendously in his ability to identify his 
emotional state and make cause-effect inferences about it, as 
well as his ability to communicate with others."

In October 2006, the Veteran began treatment with his new 
psychologist.  On mental status examination, he was oriented to 
person, place, and time; his mood was fair, his affect was 
appropriate, his thought process was not tangential, and he 
answered questions spontaneously.  He reported decreased auditory 
hallucinations, but indicated that he still experienced 
flashbacks to Vietnam and paranoia.  He denied any homicidal or 
suicidal ideation.  A GAF score of 50 was assigned.  Subsequent 
treatment records continued to track the Veteran's progress in 
grappling with his gambling addiction.  GAF scores assigned from 
October 2006 to October 2007 varied from 50 to 60.

On November 30, 2007 VA mental health individual therapy, the 
Veteran reported continued, significant depression with anhedonia 
and anxiety as well as flashbacks to Vietnam and nightmares, 
noting that he still fought with his wife in his sleep.  He also 
reported problems with concentration and irritability, 
particularly at work.  He admitted to having suicidal thoughts, 
but denied having any plans or intent to commit suicide.  He was 
not homicidal.  On mental status examination, he was depressed 
and anxious, and his affect was flat.  His thought process was 
organized without any delusions, and he was oriented to person, 
place, and time.  His recent and remote memories were good, and 
his insight and judgment were good.  A GAF score of 40 was 
assigned.  From January 2008 to October 2008, the Veteran's GAF 
scores ranged from 40 to 46.

On January 2008 VA examination, the Veteran reported that he 
tended to isolate himself from others, and that he had an 
estranged relationship with one his daughters and saw his other 
daughter only once a year.  He complained of decreased 
concentration that interfered with his work, intrusive thoughts 
about the his experiences during the war, and poor sleep, 
recurring dreams and nightmares.  He indicated he tended to 
thrash around at night, and on more than one occasion awoke 
hitting his wife.  He avoided anything that reminded him of the 
war and had a depressed mood.  He admitted to auditory 
hallucinations and gambling problems.  He noted that he had been 
working for United Airlines for many years now, but was currently 
on one month leave.  He stated his work had been suffering 
because of his lack of concentration and some tremors; he 
explained that he continued working to pay off his debts incurred 
through gambling.  On mental status examination, the Veteran 
appeared his stated age and was dressed casually.  His mood was 
anxious, his affect restricted, and his speech spontaneous.  The 
rate, volume, and tone of his speech were normal.  His thought 
process was goal-directed and there were no hallucinating 
sensations or flight of ideation.  His insight and attention span 
were slightly impaired; his judgment was fair; his cognitive 
function was well-oriented to time, place, person, and purpose; 
and his immediate and remote memories were intact.  The diagnoses 
were PTSD and major depression with psychotic features secondary 
to his PTSD; a GAF score of 45 was assigned.  The examiner stated 
that the Veteran's condition had worsened since his last 
examination in September 2005.  He explained that although the 
Veteran was working, his performance had declined because of his 
psychiatric illness.  Socially, the Veteran had been isolated and 
there was some impairment in his thought process.  There was no 
inappropriate behavior and he was able to maintain the basic 
activities of his daily living, such as dressing, feeding, and 
managing money.

On June 2008 VA examination, the Veteran reported having a fair 
relationship with his brother and sisters, and a good 
relationship with his father.  He had a strained relationship 
with his ex-wife, and his daughter by that marriage did not speak 
to him.  He reported having good relationships with his current 
wife and his daughter by that marriage.  He also reported having 
suicidal thoughts on a daily basis, and stated that this was due 
to the incredible stress he experienced daily.  He noted that he 
had a gambling addiction and thus could not handle any of his 
financial affairs.  Regarding his PTSD and depression, the 
Veteran stated he had noticed a recent increase in his symptoms, 
which included nightmares and recurring dreams that intensified 
his feelings of fear, helplessness, and horror.  He had a 
difficult time sleeping and awoke 3-4 times a night.  About one 
month prior, he had a recurring dream of being trapped and 
attacked by an enemy, and ended up assaulting his wife while 
sleeping.  He also reported that if he heard or watched anything 
relating to the current war in Iraq, he was immediately 
transported back to Vietnam, started feeling increased anxiety 
and stress, and began to have panic attacks where he felt 
paralyzed, suicidal, hopeless, and helpless.  He completed a Beck 
Anxiety Inventory test and earned a score of 42 out of 63; this 
indicated severe symptoms of anxiety over the past week.  He also 
completed a Beck Depression Inventory II test and earned a score 
of 47 out of 63; this indicated severe symptoms over the past two 
weeks.  On mental status examination, the Veteran was prompt and 
well-kempt.  His rate and tone of speech were normal, and his 
behavior was cooperative.  He remained hypervigilant throughout 
the examination, had a difficult time sitting due to his anxiety, 
and his mood was depressed with his affect congruent to his mood.  
His thought process was goal-directed, his thought content 
logical, and there were no indications of delusions, 
hallucinations, obsessive behaviors, or ritualistic behaviors.  
He denied homicidal ideation, but acknowledged frequent suicidal 
thoughts.  His insight and judgment of his psychiatric symptoms 
appeared moderate.  His activities of daily living were normal.  
He was oriented to person, place, and time, and his memory 
appeared fair.  His impulse control was moderate, and he reported 
difficulties with anger, irritability, and concentration.  PTSD 
and depression were diagnosed, and the examiner assigned a GAF 
score of 66.  The examiner explained that the Veteran's recent 
increase in PTSD symptoms appeared to have been triggered by a 
dream that he had a month prior wherein he found himself trapped 
and ended up fearing for his life.  He has had periods of 
remission from the memories of his time in Vietnam, but always 
had dreams and nightmares.  He continued to experience flashbacks 
as well as avoidance behavior, anger, and sleep problems.  The 
examiner stated she could only resort to mere speculation to 
determine which of his diagnoses contributed to his GAF score, 
but felt that both his PTSD and depression contributed greatly to 
his difficulties.  

A November 2008 letter from United Airlines, the Veteran's 
employer, documents that in the last twelve months, the Veteran 
had been absent from work for 10 days in June 2008 and 13 days in 
September 2008.

January 2009 to January 2010 VA treatment records show that in 
February 2009, the Veteran complained of being aggravated by 
everything at work and having trouble motivating himself at work 
or at home.  He reported having continuous thoughts of suicide 
and of homicidal ideation when aggravated; he denied any plans or 
intention for committing suicide or homicide. He also indicated 
that he had not gambled since September 2008.  On mental status 
examination, the Veteran's mood was depressed and his affect 
blunted.  He had auditory hallucinations of people saying bad 
things about him, flashbacks to Vietnam, and paranoid ideation.  
He was oriented to person, place, and time; his remote and recent 
memories were good; his concentration was good, organized, and 
logical; and his judgment and insight were good.  A GAF score of 
40 was assigned.  In March 2009, the Veteran reported that he was 
still depressed and constantly aggravated at work, especially 
since recent changes had been made by his employer to make rules 
even more restrictive.  He indicated that he wanted a 100 percent 
rating for his PTSD so he could retire and leave his employer.  
On April 2009 mental status examination, his complaints and 
symptoms were similar to those recorded in February 2009, and a 
GAF score of 40 was also assigned.  A January 2010 note indicates 
that the Veteran had not been seen for individual therapy since 
April 2009, although he had been seeing his psychologist for 
medication.

In the Veteran's February 2004 VA Form 9, substantive appeal, he 
reported having problems remembering the names of close relatives 
and of simple procedures at work, causing him to live in constant 
fear of being fired or punished.  He also reported having 
continuous depression, difficulty sleeping with recurrent 
nightmares that caused him to harm his wife in his sleep, weekly 
panic attacks, intrusive thoughts about his experiences in 
Vietnam, paranoia and hypervigilance.  He also noted that after 
living in California for 29 years, he knew of only one person he 
could call a friend.

In a July 2010 letter, the Veteran's attorney argued that the 
Veteran's PTSD symptoms more closely approximated the criteria 
for a 100 percent because he was "occupationally impaired do 
[sic] to his fear of being around groups of people."  She stated 
that due to his "increased startle response, confusion and 
memory loss, and flight of ideas," he was unable to "adapt to 
stressful situations, which affect[ed] his work and family 
situations."  She noted that the Veteran admitted to daily 
suicidal ideation and had attacked a stranger in the past because 
of his paranoia.  The attorney further argued that the Veteran's 
increased rating from November 30, 2007, should be dated earlier 
due to the fact that on January 2008 VA examination, the examiner 
stated that the Veteran's symptoms had worsened since he last 
examined the Veteran in 2005.

C.	Legal Criteria and Analysis

Disability ratings are determined by applying the criteria set 
forth in the VA Schedule for Rating Disabilities (Rating 
Schedule) found in 38 C.F.R. Part 4.  38 U.S.C.A. § 1155.  

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  
38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 4.3.

Under 38 C.F.R. § 4.130, Code 9411 (for PTSD under the General 
Rating Formula for Mental Disorders (General Formula)), a 50 
percent rating is warranted for PTSD when the evidence shows 
occupational and social impairment with reduced reliability and 
productivity due to such symptoms as: flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short- and long-term memory 
(e.g., retention of only highly learned material, forgetting to 
complete tasks); impaired judgment; impaired abstract thinking; 
disturbances of motivation and mood; and difficulty in 
establishing and maintaining effective work and social 
relationships.  

A 70 percent rating is warranted when the evidence shows 
occupational and social impairment with deficiencies in most 
areas, such as work, school, family relations, judgment, 
thinking, or mood, due to such symptoms as: suicidal ideation; 
obsessional rituals which interfere with routine activities; 
speech intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to function 
independently, appropriately and effectively; impaired impulse 
control (such as unprovoked irritability with periods of 
violence); spatial disorientation; neglect of personal appearance 
and hygiene; difficulty in adapting to stressful circumstances 
(including work or a worklike setting); and inability to 
establish and maintain effective relationships.  Id.

A 100 percent rating is warranted when the evidence shows total 
occupational and social impairment, due to such symptoms 
[emphasis added] as: gross impairment in thought processes or 
communication; persistent delusions or hallucinations; grossly 
inappropriate behavior; persistent danger of hurting self or 
others; intermittent inability to perform activities of daily 
living (including maintenance of minimal personal hygiene); 
disorientation to time or place; memory loss for names of close 
relatives, own occupation, or own name.  Id.

Ratings are assigned according to the manifestation of particular 
symptoms. However, the use of the term "such as" in 38 C.F.R. 
§ 4.130 demonstrates that the symptoms after that phrase are not 
intended to constitute an exhaustive list, but rather are to 
serve as examples of the type and degree of the symptoms, or 
their effects, that would justify a particular rating.  Mauerhan 
v. Principi, 16 Vet. App. 436 (2002).

When evaluating a mental disorder, the rating agency shall 
consider the frequency, severity, and duration of psychiatric 
symptoms, length of remissions, and the veteran's capacity for 
adjustment during periods of remission.  38 C.F.R. § 4.126(a).  
The rating agency shall assign an evaluation based on all the 
evidence of record that bears on occupational and social 
impairment rather than solely on the examiner's assessment of the 
level of disability at the moment of the examination.  Id.  
However, when evaluating the level of disability from a mental 
disorder, the rating agency will consider the extent of social 
impairment, but shall not assign an evaluation on the basis of 
social impairment.  38 C.F.R. § 4.126(b).

The GAF score is a scale reflecting the "psychological, social, 
and occupational functioning on a hypothetical continuum of 
mental health-illness."  Richard v. Brown, 9 Vet. App. 266, 267 
(1996).  A score of 31 to 40 reflects some impairment in reality 
testing or communication or major impairment in several areas 
such as work or school, family relations, judgment, thinking, or 
mood.  A score of 41 to 50 is assigned where there are 
"[s]erious symptoms (e.g., suicidal ideation, severe obsessional 
rituals, frequent shoplifting) OR any serious impairment in 
social, occupational, or school functioning (e.g., no friends, 
unable to keep a job)."  DIAGNOSTIC AND STATISTICAL MANUAL OF MENTAL 
DISORDERS (DSM-IV) 47 (4th ed. 1994).  A score of 51 to 60 is 
appropriate where there are "[m]oderate symptoms (e.g., flat 
affect and circumstantial speech, occasional panic attacks) OR 
moderate difficulty in social, occupational, or school 
functioning (e.g., few friends, conflicts with peers or co-
workers)."  Id.  A GAF score of 61 to 70 indicates the examinee 
has some mild symptoms or some difficulty in social, 
occupational, or school functioning, but generally functions 
pretty well with some meaningful interpersonal relationships.  
Id. at 46.  

It is not expected that all cases will show all the findings 
specified; however, findings sufficiently characteristic to 
identify the disease and the disability therefrom and 
coordination of rating with impairment of function will be 
expected in all instances.  38 C.F.R. § 4.21.  Where there is a 
question as to which of two evaluations shall be applied, the 
higher rating will be assigned if the disability picture more 
nearly approximates the criteria for that rating.  Otherwise, the 
lower rating will be assigned.  38 C.F.R. § 4.7.

The Court has held that "staged" ratings are appropriate for an 
increased rating claim where the factual findings show distinct 
time periods when the service-connected disability exhibits 
symptoms that would warrant different ratings.  Hart v. 
Mansfield, 21 Vet. App. 505 (2007).  The effective date of an 
increase in a disability rating shall be the earliest date as of 
which it is factually ascertainable that an increase in 
disability occurred.  See 38 U.S.C.A. § 5110(b)(2); 38 C.F.R. 
§ 3.400(o)(2).

Prior to November 30, 2007

A 50 percent rating has been assigned for this period of time 
based on occupational and social impairment with reduced 
reliability and productivity.  VA outpatient treatment records 
and the report of the September 2005 VA examination reflect that 
the Veteran's PTSD was characterized by disturbances of 
motivation and mood, and difficulty in establishing and 
maintaining effective work and social relationships.  This was 
manifested by symptoms of depression, anxiety, interrupted sleep 
with recurring nightmares, startled responses, hypervigilance, 
intrusive thoughts about Vietnam, avoiding thoughts of the trauma 
(or anything else that might remind him of the trauma), and a 
blunted affect.  The Veteran also reported during his September 
2005 VA examination that he tended to isolate himself and did not 
have any close friends apart from the one friend who lived in 
Boston; this represents some difficulty in establishing and 
maintaining effective social relationships.  The remaining 
symptoms associated with a 50 percent rating for PTSD are not 
shown.  In particular, on September 2005 VA examination, the 
Veteran's thought process was goal-oriented and there were no 
loosening of association or flight of ideation.  He denied any 
hallucinations, had fair insight and judgment, and was well-
oriented to person, place, time, and purpose.  His short- and 
long-term memories were intact as was his attention span.  The 
examiner opined that there was no impairment of thought process 
and communication, and noted that the Veteran was able to 
maintain his basic activities of living.

As the criteria for a 50 percent schedular rating are not fully 
met (but approximated), it is clear that an even higher (70 
percent) schedular rating for this period is not warranted.  
Occupational and social impairment with deficiencies in most 
areas, such as work, family relations, judgment, thinking, or 
mood is not shown.  VA treatment records and the September 2005 
VA examination report give no indication of obsessional rituals 
that interfere with routine activities; speech intermittently 
illogical, obscure, or irrelevant; near-continuous panic or 
depression affecting the ability to function independently, 
appropriately, and effectively; impaired impulse control; spatial 
disorientation; or neglect of personal appearance and hygiene.  
VA treatment records do show that the Veteran reported he 
frequently had suicidal thoughts and auditory hallucinations; 
however, these were generally associated with his nonservice-
connected gambling addiction.

The Board observes that in the Veteran's February 2004 
substantive appeal, he reported having difficulty remembering 
names of close relatives and of matters related to his work, 
causing him to fear being terminated or punished by his employer.  
However, a review of VA treatment records as well as the 
September 2005 VA examination report shows that the Veteran's 
memory is consistently reported as being intact (and the 
Veteran's accounts to the contrary are deemed self-serving, and 
not credible).  Furthermore, in August 2006, his therapist, E.O., 
stated that the Veteran had a history of stability and high 
functioning, which was a sign of resiliency.  In particular, she 
highlighted the fact that the Veteran had been able to maintain 
full-time employment for 30 years.  Likewise, although the 
Veteran has reported that he isolates himself and has few 
friends, his VA treatment records reflect that he has good family 
relationships (apart from his estrangement from a daughter of a 
prior marriage), has been married for over 14 years, and has a 
few long-term friendships.  This does not represent an inability 
to establish and maintain effective relationships.  Moreover, 
records from this time period show that the Veteran has been 
assigned GAF scores that vary between 50 and 60.  A score of 50 
signifies that the Veteran has serious symptoms or serious 
impairment in social or occupational functioning, while a score 
of 60 signifies that he has moderate symptoms or moderate 
impairment in social or occupational functioning.  These scores, 
as well as the complaints and symptoms noted during VA 
treatment/therapy sessions and on VA examination show that the 
Veteran's overall disability picture prior to November 30, 2007, 
most nearly approximated the criteria for the 50 percent rating 
assigned for that period.

The Veteran's attorney's sole argument for a rating in excess of 
50 percent prior to November 30, 2007, is that when the Veteran 
was examined in January 2008 (a time for which a 70 percent 
rating is assigned for his PTSD), the examiner noted that the 
Veteran's PTSD and depression symptoms had worsened since his 
last examination of the Veteran in September 2005.  Such comment 
merely indicates that the Veteran's symptoms have worsened since 
September 2005, and does not state that his symptoms have 
worsened from September 2005.  As will be discussed in greater 
detail below, the Veteran's PTSD disability has been assigned a 
70 percent rating from November 30, 2007 (the date of a therapy 
session when symptoms warranting such rating were first shown in 
the record); this increased rating and its effective date take 
into account that the Veteran's PTSD symptoms worsened since his 
VA examination in September 2005 (as noted by the June 2008 VA 
examiner).

From November 30, 2007

From November 30, 2007 (the date of a VA therapy session when a 
GAF score of 40 was first assigned), the Veteran's PTSD has been 
assigned a 70 percent schedular rating.  Consequently, what 
remains for consideration for this period is entitlement to a 100 
percent rating.  VA treatment records and examination reports 
since November 30, 2007, show that the Veteran has consistently 
been assigned GAF scores ranging from 40 to 46 (with the 
exception of the June 2008 VA examination when a score of 66 was 
assigned).  A score of 40 reflects major impairment in several 
areas whereas scores of 41-46 signify serious symptoms or a 
serious impairment in social and occupational functioning; such 
scores represent symptoms that are encompassed by the currently 
assigned 70 percent rating which is to be assigned when there are 
deficiencies in most areas.  See General Formula.  

The Board has also conducted a thorough review of the record and 
finds that none of the psychiatric symptoms cited in the General 
Formula as illustrative of a 100 percent rating (or of equivalent 
gravity/intensity) are shown.  Specifically, it is not shown that 
the Veteran's PTSD results in gross impairment in thought 
processes of communication (while the January 2008 VA examination 
found "some" impairment in his thought process, the June 2008 
VA examiner described his thought process as logical and goal-
oriented); persistent delusions or hallucinations (while the 
evidence reflects that he frequently complains of delusions 
and/or hallucinations, they are not constant or persistent); 
persistent danger of hurting self or others (while he frequently 
reports having suicidal ideation, he denies intention); 
intermittent inability to perform activities of daily living 
(including maintenance of minimal personal hygiene) (it is 
consistently noted that the Veteran maintains his personal 
hygiene); disorientation to time or place; or memory loss for 
names of close relatives, own occupation, or own name (as 
previously discussed, while the Veteran reports that he has 
forgotten the names of close relatives, this is unsubstantiated 
by the record which consistently describes his memory as intact).  
The Veteran's attorney argues that the Veteran warrants a rating 
in excess of 70 percent because he is occupationally impaired due 
to his fear of being around people, and because his increased 
startled responses, confusion, memory loss, and flight of ideas 
prevent him from adapting to stressful symptoms.  The Board 
notes, however, that such symptoms are fully encompassed by the 
Veteran's currently assigned 70 percent rating.  In summary, the 
record as a whole does not show that at any time since November 
30, 2007, the Veteran has had psychiatric symptoms that are 
productive of total occupational and social impairment.  
Consequently, a 100 percent rating is not warranted.

The Board also recognizes that the Veteran and the record refer 
to the impact of the service-connected PTSD on his functioning, 
including work functioning.  In general, the schedular disability 
evaluations are determined by the application of a schedule of 
ratings which is based on average impairment of earning capacity.  
38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  The application of such 
schedular criteria was discussed in great detail above.  To 
accord justice in an exceptional case where the schedular 
standards are found to be inadequate, the RO is authorized to 
refer the case to the Chief Benefits Director or the Director, 
Compensation and Pension Service for assignment of an 
extraschedular evaluation commensurate with the average earning 
capacity impairment.  38 C.F.R. § 3.321(b)(1).

The criterion for such an award is a finding that the case 
presents an exceptional or unusual disability picture with such 
related factors as marked interference with employment or 
frequent periods of hospitalization as to render impractical 
application of regular schedular standards.  Id.  The Court has 
held that the Board is precluded by regulation from assigning an 
extraschedular rating under 38 C.F.R. § 3.321(b)(1) in the first 
instance; however, the Board is not precluded from raising this 
question, and in fact is obligated to liberally read all 
documents and oral testimony of record and identify all potential 
theories of entitlement to a benefit under the law and 
regulations.  Floyd v. Brown, 9 Vet. App. 88 (1996).  The Court 
further held that the Board must address referral under 38 C.F.R. 
§ 3.321(b)(1) only where circumstances are presented which the 
Director of VA's Compensation and Pension Service might consider 
exceptional or unusual.  Shipwash v. Brown, 8 Vet. App. 218, 227 
(1995).

In Thun v. Peake, 22 Vet. App. 111 (2008), the Court clarified 
the analytical steps necessary to determine whether referral for 
extraschedular consideration is warranted.  Either the RO or the 
Board must first determine whether the schedular rating criteria 
reasonably describe a veteran's disability level and 
symptomatology.  Id. at 115.  If the schedular rating criteria do 
reasonably describe a veteran's disability level and 
symptomatology, the assigned schedular evaluation is adequate, 
referral for extraschedular consideration is not required, and 
the analysis stops.

In this case, the psychiatric symptoms both noted clinically and 
as described by the Veteran fit squarely within the schedular 
criteria for a 70 percent rating outlined in the General Formula.  
While he alleges that his psychiatric symptoms interfere with his 
ability to work and has submitted evidence to show missed days 
from work, such is encompassed by the finding of deficiencies in 
most areas, including work.  In short, the rating criteria 
contemplate not only his symptoms but also the severity of 
associated functional impairment.  For these reasons, the 
schedular criteria are not inadequate, and referral for 
extraschedular consideration is not warranted.

Finally, as the record shows that the Veteran has been 
continuously employed throughout the appeal period, the matter of 
entitlement to a total disability individual unemployability 
rating is not raised by the record.  See Rice v. Shinseki, 22 
Vet. App. 447 (2009).


ORDER

A rating in excess of 50 percent for PTSD prior to November 30, 
2007 and a 100 percent rating from that date are denied.   


____________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


